FILED
                             NOT FOR PUBLICATION                            OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10567

                Plaintiff - Appellee,            D.C. No. 2:12-cr-01354-SRB

  v.
                                                 MEMORANDUM *
YEFRY MONTENEGRO,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      John A. Jarvey, District Judge, Presiding **

                           Submitted September 24, 2013 ***

Before:         RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Yefry Montenegro appeals from the district court’s judgment and challenges

the 57-month sentence imposed following his guilty-plea conviction for reentry of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable John A. Jarvey, United States District Judge for the
Southern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Montenegro contends that the district court procedurally erred by failing to

address his nonfrivolous arguments for a departure or variance and by failing to

explain the sentence imposed. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court considered all of Montenegro’s arguments, and

explained the sentence imposed. Moreover, the record belies Montenegro’s

assertion that the court improperly substituted the fast-track Guidelines range for

the correctly calculated range.

      Montenegro also contends that his sentence is substantively unreasonable

because it fails to account for his mitigating circumstances. The district court did

not abuse its discretion in imposing Montenegro’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The sentence 13 months below the low end of the

Guidelines range is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Montenegro’s

criminal and immigration history and the need for deterrence. See id.

      AFFIRMED.




                                          2                                    12-10567